Citation Nr: 0844597	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-11 498	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) from 
September 9, 2003, and to an evaluation in excess of 70 
percent from March 31, 2005.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a shell fragment wound (SFW) to the 
head area with foreign bodies.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

The veteran and spouse



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from September 1969 to April 
1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from March and June 2004 rating 
decisions.  In March 2004, the RO granted service connection 
for PTSD and residuals of a SFW to the head area with 
retained foreign bodies, rated 30- and 10-percent disabling, 
respectively.  By rating action in June 2004, the RO, in 
part, granted service connection for bilateral defective 
hearing and tinnitus, rated zero and 10 percent disabling, 
respectively.  In December 2005, a hearing was held at the RO 
before a traveling member of the Board.  

In November 2006, the Board denied increased ratings for 
bilateral defective hearing and tinnitus, and remanded the 
issues of increased ratings for PTSD and residuals of a SFW 
to the head area.  By rating action in July 2007, the RO 
assigned an increased rating to 70 percent for PTSD, and 
separate ratings for residuals of a SFW to the head, 
manifested by scars of the face and head; rated 50 percent 
disabling, and recurrent migraine headaches, rated 30 percent 
disabling.  



FINDING OF FACT

On November 26, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
veteran that he wished to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  In this case, 
the veteran has withdrawn his appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.  



		
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


